                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


STEPHANIE PENZA,

         Plaintiff,                     Civil No. 20-1778 (RMB)

          v.                                     OPINION

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

         Defendant.


 BUMB, United States District Judge:

      This matter comes before the Court upon an appeal by

 Plaintiff Stephanie Penza from a denial of social security

 disability benefits.

      For the reasons set forth below, the Court affirms the

 decision of Administrative Law Judge (“ALJ”) Paul R. Armstrong.

 I.    STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

 disability benefits, a court must uphold the ALJ’s factual

 decisions if they are supported by “substantial evidence.” Knepp

 v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

 1383(c)(3). “Substantial evidence” means “‘more than a mere

 scintilla. It means such relevant evidence as a reasonable mind

 might accept as adequate to support a conclusion.’” Richardson

 v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co.

                                    1
v. NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental
     impairment or impairments are of such severity that
     he is not only unable to do his previous work but
     cannot, considering his age, education, and work
     experience, engage in any other kind of substantial
     gainful work which exists in the national economy,
     regardless of whether such work exists in the
     immediate area in which he lives, or whether a
     specific job vacancy exists for him, or whether he
     would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential
                                2
analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v). The analysis proceeds as

follows:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity[.]” 20 C.F.R.
     §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is
     not disabled. Id. Otherwise, the ALJ moves on to step
     two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is
     disabled.    20    C.F.R.    §§    404.1520(a)(4)(iii),
     416.920(a)(4)(iii). If they do not, the ALJ moves on to
     step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he is not disabled. Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.

     At step five, the ALJ examines whether the claimant
     “can make an adjustment to other work[,]” considering
     his “[RFC,] ... age, education, and work experience[.]”
     Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). That
     examination    typically   involves    “one   or   more
                                3
      hypothetical questions posed by the ALJ to [a]
      vocational expert.” Podedworny v. Harris, 745 F.2d 210,
      218 (3d Cir. 1984). If the claimant can make an
      adjustment to other work, he is not disabled. 20 C.F.R.
      §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If he cannot,
      he is disabled.

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201–02 (3d Cir. 2019).

II.   FACTS

      The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

      Plaintiff was 38 years old at the alleged onset date, and

42 years old at the date of the ALJ hearing. According to

Plaintiff, she suffers from multiple, severe medical

impairments. [Docket No. 15] These include major depressive

disorder (MDD), generalized anxiety disorder, bipolar II

disorder, and rule out borderline personality disorder. [Id.]

She previously worked as a medical social worker and has a

master’s degree in social work. [Docket No. 13].

      According to Plaintiff’s treating psychiatrist, Ann Steel,

M.D., Plaintiff’s impairments cause her to suffer mood

instability, inappropriate anger, difficulty concentrating, and

impulse control. [Docket No. 15]. These conditions allegedly

prevent Plaintiff from meeting workplace expectations,

maintaining regular attendance, regularly working with others,

performing at a consistent pace, and completing normal workdays

and workweeks. [Id.].

                                 4
III.   ALJ’S DETERMINATION

       The ALJ found that Plaintiff was not disabled.

Specifically, the ALJ’s decision determined that Plaintiff met

the insured status requirements of the Social Security Act, that

she had not engaged in substantial gainful activity since

October 16, 2015, and that she suffered from “severe

impairments” of depression and anxiety. [Docket No. 12-2]. In

addition, the ALJ found that Plaintiff was unable to perform any

past relevant work. [Id.]. Nevertheless, the ALJ ultimately

concluded that Plaintiff’s impairments did not meet or medically

equal the criteria of any impairment in the Listings, 20 C.F.R.

Part 404.1520(d), 404.1525, and 404.1526, and that she retained

the “residual functional capacity” to perform many jobs in the

national economy. [Id.].

IV.    ANALYSIS

       Plaintiff contends that the ALJ failed to comply with

Social Security Ruling (SSR) 85-15 when assessing Plaintiff’s

residual functional capacity. [Docket No. 15]. More

specifically, Plaintiff argues that the ALJ did not consider

“the impact of stress of Plaintiff’s ability to perform the

mental demands of work.” [Id.]. In response, the Commissioner

argues that the ALJ accounted for Plaintiff’s stress complaints,

and found that the complaints “were largely situational, and

related to her lifestyle stressors.” [Docket No. 16].
                                  5
     Plaintiff’s argument, as reflected in her Local Rule 9.1(d)

Statement [Docket No. 13], relies on the opinions of her

treating psychiatrist and clinical psychologist. Those

physicians found that Plaintiff has significant difficulties in

dealing with work stress, which significantly impairs her

ability to work. [See Docket No. 15]. The Court disagrees. The

ALJ’s decision to disregard these conclusions was no oversight.

The ALJ “granted little weight” to the opinions of Plaintiff’s

treating physicians for two reasons. [Docket No. 12-2, at 19].

First, the ALJ concluded that their “opinions are contradicted

by evidence the claimant showed improvement in her mood,

concentration, and memory when keeping up with treatment.”

[Id.]. Second, the physicians purportedly did not “address

evidence the claimant was not keeping up with treatment or

taking medication long enough to given treatment a chance to

work.” [Id.].

     An ALJ has “the statutory authority to choose whom to

credit when witnesses give conflicting testimony” but “the ALJ

‘cannot reject evidence for no reason or the wrong reason.’”

Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993) (quoting

Cotter v. Harris, 642 F.2d 700, 707 (3d Cir.1981)). “While the

ALJ is . . . not bound to accept physicians’ conclusions, he may

not reject them unless he first weighs them against other

relevant evidence and explains why certain evidence has been
                                6
accepted and why other evidence has been rejected.” Kent v.

Schweiker, 710 F.2d 110, 115 n.5 (3d Cir. 1983).

     Here, the Court is satisfied that the ALJ has met these

requirements. The ALJ spent ample time discussing why

Plaintiff’s physicians’ reports should be partially discredited

given the contradicting evidence. Most importantly, the ALJ

concluded that the physicians’ opinions should be afforded

little weight because each opinion failed to address “evidence

the claimant was not keeping up with treatment or taking

medication long enough to give treatment a chance to work.”

[Docket No. 12-2, at 19]. To this point, the ALJ identified

evidence that Plaintiff’s condition improved when keeping up

with medication, and that there was evidence in the record

showing that the “intensity, persistence, and limiting effects

of [her] symptoms are not entirely consistent with the medical

evidence and other evidence in the record.” [Id. at 18].

     The ALJ fully explained why he accepted and rejected

various pieces of evidence, and he adequately weighed the

physicians’ conclusions against other evidence. See Kent, 710

F.2d at 115 n.5. When the ALJ discredited a physician’s

recommendation or conclusion, he did so only after identifying

specific deficiencies and contradicting evidence. [See e.g.,

Docket No. 12-2, at 18] [“Also, contrary to testimony during the

hearing, the claimant showed intact memory and concentration
                                7
during her consultative examination . . . . Moreover, there was

evidence in the record the claimant was not keeping up with

medical treatment.”].

     The ALJ also conducted an appropriate, particularized

analysis into Plaintiff’s ability to meet different types and

levels of job stresses. As an initial matter, Plaintiff’s

argument as to job stress largely relies on the findings and

recommendations of Drs. Steel and Mintzer, which the ALJ

partially discredited. In addition, the ALJ also noted both that

Plaintiff did not consistently maintain her treatment plan and

that her condition improved with treatment. [Id. at 17-19].

     Finally, the ALJ satisfied the requirements of SSR 85-15.

SSR 85-15 states, in part, that “[t]he reaction to the demands

of work (stress) is highly individualized, and mental illness is

characterized by adverse responses to seemingly trivial

circumstances.” SSR 85-15. This requires the ALJ to recognize,

when conducting a residual functional capacity assessment for a

claimant with a non-exertional limitation, that “demands of work

is highly individualized, [and] the skill level of a position is

not necessarily related to the difficulty an individual will

have in meeting the demands of the job.” Id.

     Plaintiff challenges the ALJ’s decision on the grounds that

the ALJ’s colloquy with the Vocational Expert did not meet this

standard. But this is incorrect. The ALJ asked the Vocational
                                8
Expert several questions about unskilled jobs in the national

economy, and whether any of the expert’s identified jobs would

be eliminated due to “difficulties in dealing with people,”

requiring a position with “no public contact work,” or requiring

a position with “no more than occasional contacts with

supervisors and co-employees.” [Docket No. 12-2, at 56]. The

Vocational Expert replied that it would not. The ALJ then relied

on this discussion in his Decision. [Id. at 20]. Given the

impairments that Plaintiff alleged, the ALJ asked the Vocational

Expert individualized questions that satisfy the requirements of

SSR 85-15.

V.   CONCLUSION

     For the forgoing reasons the Court will affirm the

Commissioner’s decision.

     An appropriate Opinion accompanies this Order.



DATE: May 28, 2021                  s/ Renée Marie Bumb      _
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                                9
